UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7419



THOMAS E. MAREE-BEY,

                                             Petitioner - Appellant,

          versus


JOHN NASH, Warden, FCI Schuylkill,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
02-2584-CCB)


Submitted:   November 20, 2002           Decided:   December 16, 2002


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas E. Maree-Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Thomas E. Maree-Bey, a federal prisoner, appeals the district

court’s order dismissing without prejudice his petition filed under

28 U.S.C. § 2241 (2000).        We have reviewed the record and find no

reversible error.       Accordingly, we affirm on the reasoning of the

district court.*       See Maree-Bey v. Nash, No. CA-02-2584-CCB (D. Md.

filed Sept. 10, 2002 & entered Sept. 11, 2002).             We dispense with

oral       argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                    AFFIRMED




       *
       Maree-Bey suggests in his informal brief to this court that
he is unable to complete administrative exhaustion of his claim
because he has been paroled from custody. However, the applicable
regulations apply “to former inmates for issues that arose during
their confinement.”    28 C.F.R. § 542.10(b) (2002).    Therefore,
Maree-Bey must complete the exhaustion process before pursuing his
claim in federal court.


                                        2